1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's amendment dated 10/22/2021 and interview dated 11/18/2021.
3.	Applicant's remarks, filed on 10/22/2021, with respect to the art rejection of the claims have been fully considered and they are persuasive as amended and in the light of the Examiner's amendments. 
Double Patenting
4.	Applicant's arguments with respect to the double patenting rejection have been fully considered and are persuasive. Therefore, the double patenting rejection has been withdrawn.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission has been entered. 

EXAMINER’S AMENDMENT
6.1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Robert J. Rapp (Reg. No. 65977) on 11/18/2021.
6.2.	This listing of claims will replace all prior versions and listings of claims in the application:

1. (cancelled)

2. (currently amended) A method for protecting requesting devices from infectious content, the method comprising:
receiving at a sandbox computer a request for digital content hosted at a host computer after a firewall reconfigures an original universal resource locator (URL) pointing to the host computer, wherein the original URL is included in a message sent to a destination device and the firewall subsequently intercepts the request for the digital content sent from the destination device, and the request is received by way of the reconfigured URL pointing the request to the sandbox computer through the firewall; 
retrieving the digital content from the host computer based on the original URL; 

generating a representation in an image file format of the rendered digital content as rendered by the isolated browser instance;
sending the generated image file format representation to the destination device instead of the requested digital content in response to the request; and
identifying that the retrieved digital content includes the infectious content when at least one process of the sandbox computer is identified as infected.

3. (cancelled) 

4. (previously presented) The method of claim 2, further comprising: 
identifying that the infectious content is malware; and
reformatting one or more drives based on the identified malware.

5. (previously presented) The method of claim 2, wherein the infectious content is at least one of a virus, spyware, adware, or a tracking cookie.

6. (previously presented) The method of claim 2, wherein sending the generated representation to the requesting device is based on a remote framebuffer protocol that allows the requesting device to interact with the retrieved digital content via interaction with the generated representation.


8. (currently amended) A non-transitory computer-readable storage medium having embodied thereon a program executable by a processor to implement a method for protecting requesting devices from infectious content, the method comprising:
receiving at a sandbox computer a request for digital content hosted at a host computer from a firewall after a firewall reconfigures an original universal resource locator (URL) pointing to the host computer, wherein the original URL is and included in a message sent to a destination device and the firewall subsequently  intercepts an initial the request for the digital content sent from the destination device, and the request is received by way of the reconfigured URL that points pointing the request to the sandbox computer through the firewall, the reconfigured URL associated with an original URL that points to the host computer; 
retrieving the digital content from the host computer based on the original URL;
rendering the digital content retrieved from the host computer, wherein the digital content is rendered by an isolated browser instance of the sandbox computer; 
generating a representation in an image file format of the rendered digital content as rendered by the isolated browser instance;
sending the generated image file format representation to the destination device instead of the requested digital content in response to the request; and
identifying that the retrieved digital content includes the infectious content when at least one process of the sandbox computer is identified as infected. 

9. (cancelled) 

identify that the infectious content is malware; and
reformat one or more drives based on the identified malware.

11. (previously presented) The non-transitory computer-readable storage medium of claim 8, wherein the infectious content is at least one of a virus, spyware, adware, or a tracking cookie.

12. (previously presented) The non-transitory computer-readable storage medium of claim 8, wherein sending the generated representation to the requesting device is based on a remote framebuffer protocol that allows the requesting device to interact with the retrieved digital content via interaction with the generated representation.

13. (cancelled) 

14. (currently amended) A system for protecting requesting devices from infectious content, the system comprising:
a firewall device that:
receives a message sent to a destination device,
reconfigures an original universal resource locator (URL) included in the message to generate a reconfigured URL that points to a sandbox computer, 

a sandbox computer that includes an isolated browser instance that renders the digital content retrieved from the host computer, wherein the sandbox computer further:  
receives the request for the digital content hosted at a host computer from the firewall device after the firewall intercepts an initial request for the digital content, the request received by way of the reconfigured URL that points to the sandbox computer; 
retrieves the digital content from the host computer based on the original URL;
generates a representation in an image file format of the rendered digital content as rendered by the isolated browser instance;
sends the generated image file format representation to the destination device instead of the requested digital content in response to the intercepted request; and
identifies that the retrieved digital content includes the infectious content when at least one process of the sandbox computer is identified as infected. 

15. (cancelled) 

16. (currently amended) The system of claim 14, wherein the sandbox computer further identifies that the infectious content is malware thereby resulting [[the]] reformatting of one or more drives based on the identified malware.

17. (previously presented) The system of claim 14, wherein the infectious content is at least one of a virus, spyware, adware, or a tracking cookie.

18. (previously presented) The system of claim 14, wherein the sandbox computer sends the generated representation to the requesting device based on a remote framebuffer protocol that allows the requesting device to interact with the retrieved digital content via interaction with the generated representation.

19 - 22. (cancelled) 

Allowable Subject Matter
7.1.	Claims 2, 4-6, 8, 10-12, 14, and 16-18 are allowed.
7.2.
a). US Patent No. 9118582 issued to Martini et al., disclose a first request is received from a device over a network. It is determined that the first request should be redirected, based at least in part on information included in the first request. A redirect message is sent to the device over the network. A second request is received that includes the address and the port number. Responsive to determining that the port number is on the predetermined list of port numbers, modifying the second request by removing the port number. The modified second request is sent to the address.



c). US Patent Application No. 20130290404 to Rajabi et al., discloses a client system interacts with a sandbox environment to host a web browser control within the sandbox. A webpage URL, a URL to a script file to be injected into the webpage, a name of the script method to be invoked, and the event to look for to trigger the script method sent to the sandbox environment from the client. The sandbox environment downloads the script file from the cloud using the script URL and loads a rendering engine with the specified webpage URL. The specified script file is subsequently injected into the loaded webpage at the sandbox environment. After the specified event is fired, the sandbox environment triggers the specified script method and stores the results within a results array, accessible to the client system.


Therefore independent claim 2 is allowable over the prior arts of record. The other independent claims 8 and 14 recite similar subject matter. Consequently, independent claims 1 8, and 14 are also allowable over the prior arts of record.
Claims 4-6, 10-12, and 16-18 are directly or indirectly dependent upon claims 1, 8 and 14 therefore, they are also allowable over the prior arts of record.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497